DISMISS and Opinion Filed December 20, 2018




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00974-CV

                           PAULA LAWRENCE, Appellant
                                         V.
                     LACE ME INC. D/B/A SALON LACE ME, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-01494

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       Appellant’s brief in this case is overdue. By postcard dated October 2, 2018, we notified
appellant the time for filing her brief had expired. We directed appellant to file a brief and an
extension motion within ten days, cautioning that the failure to file a brief and an extension motion
would result in the dismissal of this appeal without further notice. Appellant has failed to file a
brief or extension motion and has not communicated with the Court since September 4, 2018.
       Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).



                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE

180974F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

 PAULA LAWRENCE, Appellant                        On Appeal from the 162nd Judicial District
                                                  Court, Dallas County, Texas
 No. 05-18-00974-CV       V.                      Trial Court Cause No. DC-17-01494.
                                                  Opinion delivered by Chief Justice Wright.
 LACE ME INC. D/B/A SALON LACE                    Justices Evans and Brown participating.
 ME, Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

         It is ORDERED that appellee LACE ME INC. D/B/A SALON LACE ME recover its
costs, if any, of this appeal from appellant PAULA LAWRENCE.


Judgment entered December 20, 2018.




                                            –2–